UNDERWRITING AGREEMENT BETWEEN T. ROWE PRICE FLOATING RATE FUND, INC. AND T. ROWE PRICE INVESTMENT SERVICES, INC. THIS UNDERWRITING AGREEMENT, made as of the 21st day of April, 2011, by and between T. ROWE PRICE FLOATING RATE FUND, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the “Fund”), and T.ROWE PRICE INVESTMENT SERVICES, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the “Distributor”). WITNESSETH: WHEREAS, the Fund proposes to engage in business as an open-end management investment company and to register as such under the federal Investment Company Act of 1940, as amended (“ICA-40”); and WHEREAS, the shares of the Fund’s capital stock may be divided into series or classes (all such shares being referred to herein as “Shares”) and the Fund currently is authorized to offer more than one class of Shares; and WHEREAS, the Distributor is engaged principally in the business of distributing shares of the investment companies sponsored and managed by T.Rowe Price Associates, Inc. (“Price Associates”) and is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, (“SEA-34”) and is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”); and WHEREAS, the Fund desires the Distributor to act as the distributor in the public offering of its shares; and WHEREAS, the Fund has adopted one or more plans pursuant to Rule 12b-1 under the ICA- 40 (“Plan”) with respect to one or more classes of Shares (“12b-1 Shares”) authorizing payments by the Fund to the Distributor or others with respect to the distribution and/or provision of shareholder and administrative services with respect to such 12b-1 Shares; NOW, THEREFORE, in consideration of the premises and the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Delivery of Fund Documents. The Fund has furnished Distributor with copies, properly certified or authenticated, of each of the following: (a) Articles of Incorporation, dated , 2011. (b) By-Laws of the Fund as in effect on the date hereof. (c) Resolutions of the Board of Directors of the Fund selecting Distributor as principal underwriter and approving this form of agreement. The Fund shall furnish the Distributor from time to time with copies, properly certified or authenticated, of all the amendments of, or supplements to, the foregoing, if any. The Fund shall furnish Distributor promptly with properly certified or authenticated copies of any registration statements filed by it with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (“SA-33”) or ICA-40, together with any financial statements and exhibits included therein, and all amendments or supplements thereto hereafter filed. 2. Sale of Shares. Subject to the provisions of Paragraphs 3, 4, and 6 hereof, and to such minimum purchase requirements as may from time to time be currently indicated in the Fund’s prospectus, the Distributor is authorized to sell, as agent on behalf of the Fund, Shares authorized for issuance and registered under SA-33.
